Citation Nr: 0822285	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  95-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), under 38 C.F.R. § 4.16(b).

2.  Entitlement to extra-schedular evaluation under 38 C.F.R. 
§3.321(b)(1) for a left knee disability.

3.  Entitlement to separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for the service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Following a remand by the Board in May 
1997, the Board in a February 2001 decision, disposed of an 
increased rating issue for a left knee disorder by granting a 
separate 10 percent rating to the left knee disorder added to 
a 20 percent rating in effect prior to March 7, 2000 and 
added to a 30 percent rating in effect as of March 7, 2000 
and remanded an issue of entitlement to an extraschedular 
rating for the left knee disability for the RO to refer the 
case to the Director of Compensation and Pension Services for 
consideration of extraschedular benefits.  

Following such development, the Board denied entitlement to 
an extraschedular evaluation for the left knee disability in 
a September 2004 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a June 2005 decision granted a Joint 
Motion for remand and remanded the case to the Board for 
compliance with the Joint Motion.  Thereafter, in September 
2005 the Board remanded this matter for further action in 
accordance with the Court's directives.  The Board in 
September 2005 also recharacterized the appellate issues as 
set forth above, in accordance with the instructions in the 
Joint Motion.  The case is now returned to the Board for 
further appellate consideration.    

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

The Board notes that the previous Board remand of September 
2005 pointed out that the Joint Motion issued in June 2006 
specifically instructs the Board to forward to the veteran, 
prior to reaching a decision in the appeal, a copy of an 
April 2003 letter submitted by the office of the Director of 
the Compensation and Pension Service, and any other letters 
generated by the Director of the Compensation and Pension 
Service or the Under Secretary for Benefits with regard to 
the veteran's claim for extra-schedular evaluation under 38 
C.F.R. §§ 3.321(b)(1) (2007) and 4.16(b) (2007).  The Board 
also instructed the RO to refer the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2007).  The 
Joint Motion which was the basis for the Board's September 
2005 remand is noted to have found that the VA's failure to 
allow the veteran to review the April 2003 letter from the 
office of the Director of the Compensation and Pension 
Service constituted a violation of the fair process 
principles set forth by the Court decision in Thurber v. 
Brown 5 Vet. App. 119 (1993).  

Subsequent to the Board's September 2005 remand, 
correspondences between the Director of Compensation and 
Pension and the Appeals Management Center (AMC) dated in 
September 2006 and December 2006 indicated that further 
action could not be taken until a VA examination was 
conducted.  Following completion of a VA examination in 
January 2007, the Director of Compensation and Pension 
submitted a report dated February 25, 2008 addressing the 
extraschedular issue including the issues of entitlement to a 
TDIU under38 C.F.R. § 3.321(b) (2007) and 4.16 (2007), as 
well as the issue of entitlement to separate ratings for the 
left knee under Diagnostic Codes 5260 and 5261 of 38 C.F.R. 
§ 4.71a.  This report, as with all other correspondences from 
the Director of Compensation and Pension in the claims file, 
was addressed directly to the VA AMC.  There is no indication 
that a copy of this January 2008 letter or any of the other 
such letters from the Director of Compensation and Pension 
were ever sent to the veteran, including the April 2003 
letter which was the subject of the September 2005 remand.  

Review of the correspondences from the AOJ and the veteran 
since the Board's September 2005 remand and since this most 
recent extraschedular determination from the Director of 
Compensation and Pension fail to reflect that copies of these 
decisions were ever sent to the veteran, although it is clear 
that the RO considered the January 2008 letter in its rating 
action of March 2008 which reevaluated the left knee disorder 
under the applicable Diagnostic Codes for loss of motion, and 
its supplemental statement of the case in May 2008 addressing 
all the enumerated issues.  Failure to provide the veteran 
copies of all the extraschedular determinations from the 
Director of Compensation and Pension is noncompliant with the 
Court decision in Stegall v. West, 11 Vet. App. 268 (1998), 
thereby necessitating a remand for compliance. 

Furthermore, since the RO appears to have relied on the 
January 2008 letter in its adjudicatory actions of March 2008 
and May 2008 in violation of Thurber, supra, the AOJ should 
readjudicate the claims after the veteran has had opportunity 
to review this evidence.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

2.  The AOJ is to forward to the veteran 
a copy of the April 17, 2003 letter and 
the February 25, 2008 letter submitted by 
the office of the Director of the 
Compensation and Pension Service with 
regard to the veteran's claim for extra-
schedular evaluation under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), as well as any 
other letters, to include the letters 
between Director of Compensation and 
Pension and the AMC dated in September 
2006 and December 2006.  It should be 
clearly indicated in writing that the 
veteran was given copies of these 
letters.  Documentation thereof should be 
associated with the claims folder.  

3.  After the above requested development 
has been completed, the AOJ should 
reajudicate these claims.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the AOJ should issue a 
supplemental statement of the case that 
addresses the claims of entitlement to an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and 4.16(b), as well as the 
issue of entitlement to separate ratings 
for the left knee under 38 C.F.R. § 4.71a 
Diagnostic Codes 5260 and 5261.  The 
requisite period of time for a response 
should be afforded.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




